Appellant in his motion for a rehearing urges two grounds upon which he seeks to have this Court set aside the affirmance of the judgment of the trial court and reverse and remand this cause. The first is that this Court erred in holding that the purported confession by appellant to the officers while in custody was admissible. An oral confession by an accused while under arrest is not admissible unless by reason thereof the alleged stolen and secreted property or the instrument with which the offense was committed is found. See Art. 727 Cow. C. P. in the *Page 138 
case at bar, the officers testified that appellant told them where the hat taken in the burglary could be found and directed them to the place. The officers testified that they had no information as to where the hat was or where it might be found. Under such circumstances, his entire oral statement made to the officers at the time relative to the alleged offense became admissible. See McClure v. State, 100 Tex.Crim. Rep.; Webb v. State, 102 Tex.Crim. Rep.; 278 S.W. 223; Goosby v. State, 106 Tex.Crim. Rep., 291 S.W. 237; Lingo v. State, 35 S.W.2d , 153.
Appellant's second contention is that we erred in holding the evidence sufficient to sustain his conviction. We have again carefully reviewed the statement of facts and remain of the opinion that there is sufficient evidence upon which the jury could legally base a verdict of guilty.
Believing that the case was correctly disposed of on original submission, the motion for a rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.